                                   1                                  UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4                                       RELATED CASE ORDER

                                   5
                                               A Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12)
                                   6   has been filed. The time for filing an opposition or statement of support has passed. As the judge
                                   7   assigned to the earliest filed case below that bears my initials, I find that the more recently filed
                                       case(s) that I have initialed below are related to the case assigned to me, and such case(s) shall be
                                   8   reassigned to me. Any cases listed below that are not related to the case assigned to me are
                                       referred to the judge assigned to the next-earliest filed case for a related case determination.
                                   9
                                              19-mc-80215-WHO In re Application of Illumina Cambridge Ltd
                                  10
                                              20-mc-80152 NC  In re Application of Latvia MGI Tech SIA et al
                                  11
                                              I find that the above case is related to the case assigned to me.
                                  12
Northern District of California
 United States District Court




                                  13                                                  ORDER

                                  14          Counsel are instructed that all future filings in any reassigned case are to bear the initials of
                                       the newly assigned judge immediately after the case number. Any case management conference in
                                  15
                                       any reassigned case will be rescheduled by the Court. The parties shall adjust the dates for the
                                  16   conference, disclosures and report required by FRCivP 16 and 26 accordingly. Unless otherwise
                                       ordered, any dates for hearing noticed motions are vacated and must be re-noticed by the moving
                                  17   party before the newly assigned judge; any deadlines set by the ADR Local Rules remain in effect;
                                       and any deadlines established in a case management order continue to govern, except dates for
                                  18   appearance in court, which will be rescheduled by the newly assigned judge.
                                  19          IT IS SO ORDERED.
                                  20   Dated: September 23, 2020
                                  21                                                     ______________________________________
                                                                                         WILLIAM H. ORRICK
                                  22                                                     United States District Judge
                                  23

                                  24
                                                                         CERTIFICATE OF SERVICE
                                  25
                                               I certify that on the date stated below, I provided a copy of this order to each judicial
                                  26   officer and to each counsel of record or pro se party in the cases listed above.
                                  27
                                                                                                      Susan Y. Soong, Clerk
                                  28
                                   1   DATED: _______________________       By:_______________________
                                   2                                            Deputy Clerk

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                        2
